o f f i c e o f c h i e f c o u n se l department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number release date conex-132723-10 uil the honorable barbara boxer united_states senator montgomery street suite san francisco ca attention ----------------------- dear senator boxer i am responding to your inquiry dated date on behalf of your constituent ---- -- ---------------------------- ------------------- wrote about the taxability of social_security_benefits when combined with income or losses from gambling taxpayers must include the full amount of gambling winnings in gross_income sec_61 of the internal_revenue_code the code taxpayers cannot reduce gambling winnings by gambling_losses with only the net difference included in gross_income instead taxpayers can deduct gambling_losses up to the amount of gambling winnings as an itemized_deduction see sec_165 of the code and publication miscellaneous deductions the result is that adjusted_gross_income includes gambling winnings unreduced by gambling_losses calculation of taxable_portion of social_security_benefits taxpayers must include a portion of social_security_benefits they receive in gross_income and these benefits are taxable if the recipient's provisional income exceeds certain threshold levels sec_86 of the code the term provisional income describes the sum of modified_adjusted_gross_income and one-half of the social_security_benefits reported to the taxpayer on form ssa-1099 the code does not define the term provisional income but the legislative_history of sec_86 refers to it see h_rep_no 103d cong 1st sess 1993_3_cb_167 conex-132723-10 to determine the amount of taxable social_security_benefits the taxpayer must first determine his or her adjusted_gross_income generally the lower a person's adjusted_gross_income and thus the provisional income the lower the portion of social_security_benefits if any that will be taxed for this purpose adjusted_gross_income does not include any of the social_security_benefits reported on form ssa-1099 second the taxpayer must calculate his or her modified_adjusted_gross_income sec_86 of the code to calculate modified_adjusted_gross_income the taxpayer must add the items below to adjusted_gross_income exclusions for income on savings bonds used to pay higher education expenses under sec_135 exclusions for amounts paid under an adoption_assistance_program of the employer under sec_137 deductions for interest on qualified educational loans under section exclusions applicable to citizens or residents of the united_states living aboard under sec_911 exclusions for income from sources within possessions of the united_states under sec_931 exclusions for income from sources within puerto rico under tax-exempt_interest the taxpayer received or accrued during the sec_933 taxable_year third the taxpayer must add percent of his or her social_security_benefits to the modified_adjusted_gross_income to determine provisional income if the provisional income exceeds dollar_figure for a single_taxpayer and dollar_figure for a married couple filing a joint tax_return up to percent of the social_security_benefit may be taxable if the provisional income exceeds dollar_figure for a single_taxpayer or dollar_figure for a married couple filing a joint tax_return up to percent of the social_security_benefits may be taxable the taxable_amount depends on how much the provisional income exceeds the thresholds a detailed explanation of the taxation of social_security_benefits is available in the enclosed publication social_security and equivalent railroad retirement benefits the publication contains worksheets for calculating the taxable_portion of social_security_benefits by lowering provisional income a taxpayer could possibly lower the percentage of taxable social_security_benefits or even avoid taxation on social_security_benefits altogether however taxpayers must include gambling winnings as mentioned previously in adjusted_gross_income and thus gambling winnings are included in provisional income for purposes of calculating the taxability of social_security_benefits conex-132723-10 i hope this information is helpful if you need further information please contact me or - --------------------at -------------------- sincerely janine cook chief employment_tax branch1 division counsel associate chief_counsel tax exempt government entities
